         Case 1:18-cr-00809-RJS Document 74 Filed 03/17/21 Page 1 of 1




                                                    March 16, 2021

BY ECF AND EMAIL
Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square
New York, NY 10007

Re:     United States v. John Luke Shannon,
        18 Cr. 809 (RJS)

Dear Judge Sullivan:

       I write to request that the Court adjourn Mr. Shannon’s surrender date, now
set for March 24, 2021, by an additional 30 days. The principal reason an
adjournment is necessary is that Mr. Shannon has suffered a stroke. On or about
February 27, he experienced a headache and pressure, began drooling
uncontrollably out of the right sight of his mouth, and had right-side hemiparesis.
He was taken by ambulance to Abrazo hospital, where a CT scan revealed an “early
acute infarct in the posterior left frontal love above the sylvian fissure.” He
continues to experience expressive aphasia and right-sided weakness and has been
referred for speech therapy and physical therapy.

      Pending additional follow-up by Mr. Shannon’s neurologist, Mr. Shannon’s
primary care physician has placed him on 30 days’ bed rest beginning March 8. Mr.
Shannon nevertheless went out to receive a second dose of the Pfizer vaccine on
March 15, which was the earliest appointment that he had been able to obtain. He
was told to return on April 6 to receive a final dose because so much time elapsed
between his first and second doses.

       The requested 30-day adjournment will allow Mr. Shannon to recover from
his stroke and complete his inoculation before he travels and surrenders to serve his
prison sentence. The government takes no position on this request.

                                                    Respectfully submitted,
                                                     /s/
                                                    Clay H. Kaminsky
                                                    Assistant Federal Defender
cc:     AUSA Cecilia Vogel                          (212) 417-8749
IT IS HEREBY ORDERED THAT Defendant's surrender date, currently set for
Wednesday, March 24, 2021, is adjourned to Monday, April 26, 2021.

Date:        March 17, 2021
             New York, NY
